Citation Nr: 0126053	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-22 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

2.  Entitlement to service connection for emphysema due to 
tobacco dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating action by the RO that 
denied service connection for emphysema due to tobacco 
dependence and from a March 2000 rating decision by the RO 
that increased the evaluation for the veteran's bilateral pes 
planus to 10 percent disabling, effective January 25, 2000.  
The veteran perfected timely appeals of these determinations 
to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's bilateral pes planus is productive of 
severe residual impairment; however, the evidence is against 
a finding that the disorder is manifested by pronounced 
residual disability.

3.  The veteran's claim for service connection for pulmonary 
disability was filed in October 1997.  

4.  A chronic pulmonary disorder, including emphysema, was 
not present in service or until many years thereafter and is 
not shown to be related to service or to an incident of 
service origin, including smoking.  

5.  Nicotine dependence, if present, is not shown to have 
originated in service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 30 percent evaluation for bilateral 
pes planus have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a; Diagnostic 
Codes 5276, 5284 (2001).

2.  A pulmonary disability, including emphysema, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

3.  A pulmonary disability, including emphysema, is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the veteran's claims regarding an increased rating 
for his bilateral pes planus and for service connection for 
emphysema.  Although it is apparent that the RO has not yet 
considered whether any additional notification or development 
actions are required under the Veterans Claims Assistance Act 
in regard to these issues, the veteran and his representative 
have been informed of the law and regulations governing the 
assignment of an increased rating for bilateral pes planus 
and service connection for emphysema in an October 2000 
statement of the case.  The veteran has also been afforded a 
recent VA examination to assess the nature and severity of 
his pes planus in February 2000, and with respect to his 
claim of service connection for pulmonary disability, 
including emphysema, he was evaluated in April 1997.  The 
Board therefore concludes that no further action by the RO is 
necessary in regard to these claims under the Veterans Claims 
Assistance Act.  The Board will therefore proceed to consider 
the merits of the veteran's claims.

I.  Increased rating for bilateral pes planus

A.  Factual Background

The service medical records reveal that the veteran was noted 
to have flat feet (pes planus) during service, for which he 
received a permanent physical profile.  In a rating decision 
of March 1978, the RO established service connection for 
bilateral pes planus and assigned a noncompensable (zero 
percent) rating, effective from January 6, 1978.  That 
evaluation was confirmed and continued by several rating 
decisions by the RO prior to the March 2000 rating decision 
from which the veteran initiated this appeal.  

VA clinical records reflect outpatient treatment in September 
1998 for complaints of pain in the left foot and heel.  In 
October 1998, X-rays were reported as indicating findings 
that included a small spur at the posterior inferior margin 
of the left calcaneus and a prominent talar beak of the left 
calcaneus, which was considered to be a developmental variant 
of normal.  Pes planus deformity of the left foot was also 
noted.  When seen in November 1998 the veteran complained of 
having a painful plantar left heel with the first steps in 
the morning and after rest.  This problem had persisted for 
the previous two months.  The evaluation revealed no edema or 
erythema and there was full and painless motion in the ankle 
and foot without crepitus.  The veteran was again seen with 
similar symptoms in February 1999.  

On VA examination of the feet in February 2000, the veteran 
provided a history of having fallen arches in both feet as a 
result of inservice parachute jumping.  He complained of 
daily foot pain, particularly on rising in the morning.  He 
also had some foot pain at the end of the day.  Further, the 
veteran said that his pain increased with rest but was better 
if he walked for some distance.  The pain involved the 
bottoms and heels of both feet, but was worse on the left.  
He also said that, except during flare-ups, his feet would 
feel better as the day progressed, with the pain persisting 
from 45 minutes to an hour.  During flare-ups, the pain would 
persist and increase for three to four hours.  It was said 
that the veteran associated foot pain with weakness and 
stiffness, but not swelling.  There was no heat or redness, 
but there was no fatigability and lack of endurance.  

The evaluation revealed that the veteran had obviously flat 
feet.  There was pain that appeared to be centered in the 
middle of his foot arches, which had fallen to the point 
where there seemed to be no arch at all.  It was noted that 
he had no foot pain on motion and edema.  Tenderness was 
noted mostly in the heels and the middle of the bottom of the 
feet, worse on the left.  Gait appeared to be normal, but 
there was uneven shoe wear, bilaterally.  There were no skin 
or vascular changes.  The veteran did not have hammertoes or 
clawfoot, but there was a severe hallux valgus of both great 
toes with 25 degrees of angulation.  Callosities at the base 
of both big toes were noted.  The veteran could rise of his 
toes and he could squat to one third of normal.  The 
alignment of the Achilles tendons could be corrected by 
manipulation with pain.  X-rays of the feet revealed findings 
that included minimal degenerative changes of the first 
metatarsophalangeal joints of both feet with slight marginal 
hypertrophic spurring.  There was congenital fusion of the 
distal and middle phalanges of both fifth toes and the left 
fourth toe.  A small spur was noted on the posterior inferior 
margin of the left calcaneus and a tiny spur on the posterior 
margin of the right calcaneus.  There were prominent talar 
beaks at the superior margins of the distal ends of both 
tali, which were a developmental variant of normal.  Mild pes 
planus deformities were noted in both feet.  The diagnoses of 
the examination included mild pes planus deformities of both 
feet.  

B.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155: 38 C.F.R. part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran's bilateral pes planus is specifically evaluated 
under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5276.  Under the provisions of this diagnostic code a 10 
percent rating is assigned for bilateral pes planus if 
moderately disabling, with the weight bearing line over or 
medial to the great toe, inward bowing of the tendo achillis 
and pain on manipulation and use.  A 30 percent rating is 
warranted for bilateral pes planus if severe, with objective 
evidence of marked deformity (pronation abduction, etc) pain 
on manipulation and use accentuated, indications of swelling 
on use, and characteristic callosities.  A 50 percent rating 
is assigned for pronounced pes planus, with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

On recent VA examination of the veteran's feet pain was noted 
that appeared to be centered in the middle of his foot 
arches, which had fallen to the point where there seemed to 
be no arch at all.  While the veteran did not have hammertoes 
or clawfoot, there was a severe hallux valgus of both great 
toes with 25 degrees of angulation.  Callosities at the base 
of both big toes were noted and there were indications of 
malalignment of the tendoachillis of both feet and also 
indications of pain on manipulation of the feet.  Although it 
was noted that there was no indications of swelling in the 
veteran's feet, the above findings indicate that the 
veteran's pes planus disability is productive of 
symptomatology that is more adequately described as severe 
than moderate.  Therefore, in the Board's opinion, resolving 
all reasonable doubt in the veteran's favor, a 30 percent 
rating is warranted.  

The Board further finds, however, the evidence of record does 
not indicate that the veteran's pes planus is currently 
productive of pronounced disability.  It is noted in this 
regard that the recent record contains no findings indicative 
of pronounced symptoms of pes planus.  There are no findings 
of marked pronation.  While tenderness was noted on the soles 
of the veteran's feet during his February 2000 VA examination 
there were no indications that such was extreme in degree.  
(We note in this regard that the veteran's gait was reported 
to be normal at that time.  In addition, the evidence does 
not show that the veteran's pes planus is productive of 
marked inward displacement of the tendoachilles in either 
foot and no spasms of the tendoachilllis have been reported.  
Accordingly, a 50 percent schedular rating for the veteran's 
pes planus is not warranted.

Further, the only other applicable code under which this 
disability could be evaluated, Diagnostic Code 5284, provides 
for a maximum 30 percent schedular evaluation for severe foot 
impairment.  As such, a higher rating under this code is not 
available.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent evaluation).  In 
addition, there is no showing that veteran's bilateral pes 
planus has necessitated frequent periods of hospitalization, 
or that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service connection for emphysema

A.  Factual Background

In support of this claim, the veteran contends that he 
developed chronic respiratory disorders as a result of 
nicotine dependence, which developed during service.  In this 
regard, he and his mother have submitted statements 
indicating that the veteran increased the quantity of the 
cigarettes he smoked during service.

The veteran's service medical records, including his July 
1972 examination prior to service entrance and his July 1974 
examination prior to service discharge contain no findings, 
complaints or diagnoses indicative of any respiratory 
disorder or tobacco dependence.  A chest x-ray performed on 
the veteran's examination prior to separation from service 
was negative.  

On VA general medical examination in January 1978 evaluation 
of the veteran's respiratory system revealed respiratory 
excursions to be free and equal.  The lungs were clear to 
percussion and auscultation.  A chest x-ray showed no 
pathological changes.  

During a private hospitalization in late June and early July 
1987, it was reported that the veteran had previously been 
hospitalized at that facility in early June 1987 after he 
began experiencing severe shortness of breath and chest pain 
while playing basketball.  It was reported that the veteran 
smoked between a pack and a half to three packs of cigarettes 
per day.  He was noted to have had a spontaneous pneumothorax 
and an X-ray showed bullous emphysema in the right upper 
lobe.  During the current hospitalization the veteran 
underwent a right thoracotomy with pleurectomy and wedge 
resection of bullous emphysema.  A pathology study revealed 
emphysematous bullae ruptured with severe reactive pleuritis 
and chronic pleuritis.  VA clinical records reflect 
considerable subsequent treatment, hospitalizations and 
evaluations for respiratory disease, including emphysema and 
small airways disease.  

In April 1997, the veteran was afforded a VA general medical 
examination.  The physician noted the veteran's history of 
developing chest pains in 1987 and observed that a chest X-
ray revealed that he suffered from bullous emphysema.  The 
examiner added that a thoracotomy was performed with a few 
chest tubes to drain the hydrothorax with pneumothorax, which 
resulted in atelectasis.  During the evaluation, the veteran 
complained of persistent right chest pain and indicated that 
he spit up white mucus that was sometimes greenish in color.  
Based on his examination of the veteran, the physician 
diagnosed him as having bullous emphysema/bullous disease, 
which ruptured and resulted in hydropneumothax, with 
recurrence.  He reiterated that the veteran was a chronic 
smoker and commented that, in light of this habit, in his 
professional opinion the veteran could have additional asthma 
or small airway disease that could cause him to suffer from 
wheezing and a chronic productive cough.  In addition, 
nicotine dependence was not diagnosed.

In a May 1998 statement, the veteran said, essentially, that 
he smoked a half pack of cigarettes in the two years prior to 
his service entrance and smoked two packs of cigarettes by 
the time of his service discharge.  He added that he had 
smoked cigarettes thereafter up to the date of his statement.  
He said that he tried quitting and had taken smoking 
cessation classes at a VA medical facility.  The veteran's 
mother also submitted a statement in May 1998 in which she 
said essentially that the veteran was a light smoker at the 
time of his service entrance but was smoking two packs a day 
at the time of his service discharge.  

Finally, VA outpatient treatment records, dated from June 
1997 to March 2000, confirm that the veteran attended smoking 
cessation sessions in an attempt to quit this habit.

B.  Legal Analysis

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998," Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (now codified at 38 U.S.C.A. § 
1103 (West Supp. 2000)).  This law prohibits service 
connection for death or disability attributable to the use of 
tobacco products by a veteran during service.  However, it 
applies only to claims filed after June 9, 1998.  As the 
veteran in this case filed his claim in March 1998, the new 
law does not affect the disposition of this appeal.  

In February 1993, the VA General Counsel issued an opinion 
that clarified when benefits may be awarded based on tobacco 
use in service.  The General Counsel indicated that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, 
the General Counsel clarified his February 1993 opinion.  The 
General Counsel stated that the prior opinion did not mean 
that service connection would be established for a disability 
related to tobacco use if the affected veteran smoked in 
service.  Rather, it meant that any disability allegedly 
related to tobacco use that was not diagnosed until after 
service would not preclude establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service and that the adjudicator must take 
into consideration the possible effect of smoking before and 
after service.  See 38 C.F.R. § 3.303(d ) (service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).  

In May 1997, the General Counsel issued an opinion clarifying 
when service connection may be granted for disability or 
death due to nicotine dependence caused by inservice tobacco 
use.  The General Counsel indicated that secondary service 
connection may be granted if the following three questions 
can be answered affirmatively:  (1) Whether nicotine 
dependence may be considered a disability for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).  Precedent opinions of the General Counsel are 
binding on the Board under 38 U.S.C.A. § 7104(c) (West 1991).  

In a May 1997 memorandum, the VA Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish service connection for 
lung disability due directly to inservice tobacco use or 
secondarily due to nicotine dependence, the record must 
include competent medical evidence suggesting that the 
disability resulted from inservice tobacco use, or that 
nicotine dependence was acquired or worsened during or as a 
result of service and that the nicotine dependence caused the 
lung disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995) (holding that, with respect to questions involving 
medical causation, credible medical evidence is required). 

In his statements, the veteran has reported that he smoked 
approximately one-half pack of cigarettes in the two-year 
period preceding his period of active service and has smoked 
approximately two packs of cigarettes since his discharge.  
Although the recent VA examination suggests that the veteran 
developed chronic obstructive pulmonary disease as a 
consequence of smoking and that the veteran and his mother 
report that the veteran began to increase the quantity of 
cigarettes he smoked during service, there is no competent 
medical evidence of record demonstrating that the veteran's 
current chronic obstructive pulmonary disease resulted from 
inservice tobacco use.  In addition, although nicotine 
dependence is implied by the VA examiner's recent etiologic 
opinion, the record is devoid of any evidence showing that 
the veteran became nicotine dependent in service or as a 
result of service.  There is therefore no basis for finding 
that any current chronic obstructive pulmonary disease, 
including emphysema, is due to service or to a disability of 
service origin.  Service connection for chronic obstructive 
pulmonary disease due to smoking in service or as secondary 
to service-incurred nicotine dependence is therefore not 
warranted.  38 U.S.C.A. § 3.310(a); VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  

After a careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for pulmonary 
disability, to include emphysema.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Accordingly, the claim is denied.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for bilateral pes 
planus is granted.

Service connection for pulmonary disability, to include 
emphysema, is denied.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

